Citation Nr: 0922945	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, lumbar spine and left sacro-iliac joint, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for cervical 
spine spondylosis, C3-C7, with mild scoliosis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for dyshidrotic 
eczema.

4.  Entitlement to service connection for asbestos exposure.

5.  Entitlement to service connection for left leg 
cellulitis.

6.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1968, October 1968 to July 1970, and April 1980 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

During the pending appeal, the Veteran's spine disability was 
recharacterized to appropriately reflect the nature of the 
disability.  He was originally service connected for 
degenerative joint disease lumbar spine and left sacroiliac 
joint.  The August 2001 rating decision, which is under 
appeal in this matter, recharacterized the disability as 
chronic back and neck pain from degenerative disease with 
mild radiculopathy of the lower extremities.  In a March 2005 
rating decision, the cervical spine disability was afforded a 
separate 10 percent rating from the lumbar spine.  The Board 
notes, however, that it was initially the spine disability in 
its entirety that was under appeal.  Although an increased 
evaluation was essentially granted during the pending appeal, 
by awarding separate ratings for the cervical and lumbar 
spines, the case is considered still on appeal for a higher 
evaluation. In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Veterans of Appeals for Veterans 
Claims (Court) held that, when the Veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.  Thus, the Board 
has characterized the issues as increased ratings for both 
the cervical and lumbar spine.

The issues of entitlement to an increased rating for 
degenerative joint disease, lumbar spine and left sacro-iliac 
joint, increased initial rating for cervical spine 
spondylosis, C3-C7, with mild scoliosis, and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not show that the 
Veteran's dyshidrotic eczema affects at least 5 percent but 
not more than 20 percent of the entire body, or affects at 
least 5 percent but less than 20 percent of exposed areas, or 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the prior twelve month 
period.

2.  There is no competent medical evidence of a diagnosis of 
asbestosis or any other asbestos-related chronic respiratory 
disease.

3.  There is no competent medical evidence of a diagnosis of 
left leg cellulitis at any time.

CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for dyshidrotic 
eczema have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Code 7806 (2008).

2.  The criteria for service connection for an asbestos 
related disability have not been met. 38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for service connection for left leg 
cellulitis have not been met. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran contends that his service-connected dyshidrotic 
eczema warrants a compensable evaluation.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2008). If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree 
of disability will be resolved in the Veteran's favor. 38 
C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). The Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21. Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's disability is evaluated under Diagnostic Code 
7806. 
Under DC 7806, a 10 percent rating is assigned where at least 
5 percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period. 38 C.F.R. § 4.118, Diagnostic Code 
7806.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a compensable evaluation for dyshidrotic 
eczema.

The Board is aware of the Veteran's own very general 
assertions that his dermatophytosis pedis warrants a 
compensable evaluation. However, these vague contentions do 
not support his claim. As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness. See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995). The Veteran himself, as a 
layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Despite the Veteran's contentions, the medical record before 
the Board shows that the manifestations of the Veteran's 
service-connected dyshidrotic eczema do not satisfy the 
diagnostic criteria for a compensable evaluation. In 
particular, the outpatient treatment notes throughout the 
course of this appeal fail to show that he was treated at any 
time during the course of this appeal for dyshidrotic eczema.  
None of the VA examination reports suggest that he was 
experiencing an outbreak at any time.  In fact, the January 
2007 VA skin examination report shows that the Veteran 
himself stated that his last episode of eczema was 
experienced in 1988.  Therefore, the Veteran has stated that 
he has not experienced eczema episodes in twenty years, and 
not at all during the course of this appeal.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to a compensable evaluation for his 
dermatophytosis pedis.  Without any current manifestation of 
the disability, a compensable rating is essentially 
impossible. As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Service Connection

The Veteran is seeking service connection for asbestos 
exposure and left leg cellulitis. Generally, to establish 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Asbestos Exposure

The Veteran contends that service connection is warranted due 
to his in-service exposure to asbestos.  Service treatment 
records confirm that he was part of an asbestos 
lagging/ripping crew in service.  See March 1988 
questionnaire.

Asbestosis is a pneumoconiosis due to asbestos particles. 
McGinty v. Brown, 
4 Vet. App. 428, 429 (1993).  In cases involving asbestos 
exposure, the claim must be analyzed under VA administrative 
protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993). Although there 
is no specific statutory or regulatory guidance regarding 
claims for residuals of asbestos exposure, VA has several 
guidelines for compensation claims based on asbestos 
exposure, as published in the Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, 7.21 (Jan. 31, 1997) and have since been 
revised again in a rewritten version of M21- 1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005). The guidelines state 
that exposure to asbestos, in and of itself, is not a 
disability.

In this case, service treatment records are silent for any 
symptoms, examination, or treatment for asbestosis or any 
respiratory disease in service. Following service, there is 
no pulmonary disease noted as related to the Veteran's 
asbestos exposure.  A January 2000 chest x-ray showed no 
cardiopulmonary disease.  A July 2001 chest x-ray revealed 
COPD, but no active disease.  The Board notes that the 
Veteran admits a two-pack per day smoking habit and that 
there is absolutely no evidence suggesting that his COPD is 
related to asbestos exposure.  The Veteran has not indicated 
that he experienced any abnormal pulmonary symptoms (other 
than a cough) or that he had been treated or diagnosed with 
any pulmonary disorder outside of COPD/emphysema.

The Board concludes that service connection for asbestosis is 
not warranted because there is no medical evidence of a 
current asbestos-related disability. Since there is no 
current disability, further analysis under the applicable 
administrative protocols is not warranted.

VA will provide a medical examination or obtain a medical 
opinion if the information and evidence does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent recurrent symptoms 
of disability; (b) establishes that the Veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service connected disability. 38 C.F.R. § 3.159 (c) 
(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In an extensive record that consists of four volumes, there 
is not one scintilla of evidence that even suggests, let 
alone establishes, a connection between the Veteran's 
diagnosed COPD/emphysema and his asbestos exposure.  The 
Board also finds that his February 2007 statement as to 
continuity of symptomatology (that is, a bad cough) since 
service, which had been submitted in conjunction with his 
claim for benefits, is not credible, particularly in light of 
the March 1989 VA examination in which he specifically denied 
having a cough.  Therefore, a medical examination is not 
warranted.

Without an asbestos related disability, service connection is 
not warranted.  Mere exposure to asbestos alone does not 
constitute a disability.  The Veteran's claim must be denied.

Cellulitis

The Veteran claims that service connection is warranted for 
left leg cellulitis.  His claim fails, however, because he 
does not meet the first element for service connection.  
There is no evidence of a current disability.

A thorough review of the claims folder reveals that the 
Veteran was treated in service for cellulitis of the right 
foot.  See July 1982 service treatment record.  Following 
that date, the record is devoid of evidence of treatment for 
cellulitis at any location on the Veteran's body.  At no time 
does the record show that he has been treated for left leg 
cellulitis.  Without a current showing of left leg 
cellulitis, or a showing at any time for that matter, service 
connection is not warranted.  The Veteran's claim must be 
denied.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). The U.S. Court of Appeals 
for Veterans Claims has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran several letters during the course of this 
appeal informing him of what was necessary to establish his 
claims, what evidence he was expected to provide, and what VA 
would obtain on his behalf. See March 2004, October 2004, 
March 2006, and November 2006 letters to the Veteran. These 
letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1), including Dingess v. Nicholson, supra, as to 
potential downstream issues such as disability rating and 
effective date.

With regard to the Veteran's claim for an increased rating, 
the Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims. See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). The Court found that, at a minimum, 
adequate notice requires that VA notify the Veteran that, to 
substantiate the claim: (1) the Veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; (2) if the diagnostic code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the Veteran; (3) 
the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the letters to the Veteran do not contain the 
level of specificity set forth in Vazquez- Flores. However, 
the procedural defect does not constitute prejudicial error 
in this case, because there is evidence of actual knowledge 
on the part of the Veteran, as well as other documentation in 
the claims file that reflects notification of what is needed 
to substantiate the claim, which a reasonable person could be 
expected to understand. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In this regard, the Board is aware of the Veteran's 
statements in the January 2007 VA examination report, in 
which a description was made as the effect of the service-
connected disability on employability and daily life. In 
particular, the Veteran described the type of episodes of 
eczema that he had, but noted that he had not had an episode 
in twenty years.  These statements indicate an awareness on 
the part of the Veteran that information about such effects, 
with specific examples, is necessary to substantiate a claim 
for a higher evaluation. Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim." Vazquez-Flores, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). 
This showing of actual knowledge satisfies the first and 
fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
daily life, the Board does not view the disorder at issue to 
be covered by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.

Also, the Statement of the Case and Supplemental Statements 
of the Case specifically discuss all rating criteria utilized 
in the present case. The Veteran was accordingly made aware 
of the requirements for an increased evaluation pursuant to 
the applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d). Here, the 
Veteran's statements, his service treatment records and post-
service treatment records have been associated with the 
claims folder. The Veteran was afforded several VA general 
medical examinations throughout the course of this appeal and 
the reports are of record. The Veteran has not notified VA of 
any additional relevant evidence.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.




ORDER

Entitlement to a compensable rating for dyshidrotic eczema is 
denied.

Entitlement to service connection for asbestos exposure is 
denied.

Entitlement to service connection for left leg cellulitis is 
denied.


REMAND

The Veteran contends that his service connected cervical and 
lumber spine disabilities warrant ratings in excess of the 
currently assigned 10 percent. He was originally service 
connected in April 1989 and assigned a 10 percent rating for 
degenerative joint disease lumbar spine and left sacroiliac 
joint.  He filed this claim for an increased rating in August 
2000, so the old spine regulations, as well as the 2002 and 
2003 amendments are all potentially applicable in this case.  

The August 2001 rating decision, which is under appeal in 
this matter, recharacterized the disability as chronic back 
and neck pain from degenerative disease with mild 
radiculopathy of the lower extremities.  The 10 percent 
rating was continued, yet the rating encompassed orthopedic 
back and neck, as well as neurological manifestations of the 
disability.  This reflected a change in the nature of the 
Veteran's disability following a 1989 post-service automobile 
accident.  In a March 2005 rating decision, VA assigned a 
separate rating for the cervical spine disability, effective 
September 29, 2004.

The Board has reviewed the claims folder carefully, including 
the various general medical examination reports and one VA 
spine examination report.  Initially, it is worth noting that 
the last VA general medical examination was in May 2007, two 
years ago.  Since then, the Veteran has suggested that he is 
in need of a back brace, and would benefit from the use of a 
scooter.  See January 2009 handwritten statement.  Such a 
statement suggests that the Veteran's back disability is 
worse at present than it was two years ago, as no such needs 
were described at that time.

Also, the Board notes that despite the number of years this 
claim has been pending, there has not been a comprehensive VA 
spine examination that takes into account all relevant rating 
criteria, including the changes over the years, as well as 
the neurological manifestations of the Veteran's spine 
disability, and discussed the distinction between his 
symptoms as related to his service and his symptoms that were 
caused by his post-service automobile accident.  The 
complexity of these disabilities warrants a specific and 
comprehensive spine examination.  No such examination has 
been afforded the Veteran at any time over the course of this 
appeal.

In light of the foregoing, the Board concludes that the 
Veteran's cervical and lumbar spine disabilities have 
seemingly worsened since the May 2007 general medical 
examination, and are more complex than any of the examination 
reports throughout the claims folder suggest. Under the 
circumstances, VA is required to afford him a contemporaneous 
VA examination to assess the current nature, extent and 
severity of his spine disabilities. See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995). Thus, the Board has no discretion 
and must remand this claim.

Finally, the Veteran has claimed entitlement to a TDIU 
rating. However, that claim is inextricably intertwined with 
the increased rating claims being remanded because the 
outcome of those claims may have a bearing upon the claim for 
TDIU. The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim. Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The Veteran must be advised of the importance of reporting to 
the scheduled examination, and of the possible adverse 
consequences of failing to so report (to include denial of 
his claims).  See 38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA 
examination to determine the nature, 
extent and severity of his spine 
disability(ies). The claims folder should 
be made available to and reviewed by the 
examiner, and such review must be  noted 
in the examination report. All indicated 
tests, including range of motion studies, 
should be performed. The examiner should 
express the findings of range of motion 
studies in degrees and in relation to 
normal range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present. To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.

The examiner must separately assess the 
lumbar and cervical spine disabilities and 
determine which are related to service and 
which symptoms are a result of the post-
service automobile accident.

The examiner must also identify any 
neurological impairment, to specifically 
include stating whether the Veteran has 
bowel or bladder problems. He or she must 
also state whether the Veteran has pain or 
numbness in his buttocks or lower 
extremities.  If the examiner determines 
that some of the Veteran's spine 
disabilities are solely attributable to a 
post-service automobile accident, then a 
determination must also be made as to 
whether the neurological symptoms are 
associated with the service-connected 
disability(ies), or with the post-service 
accident.

The examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

2.  Readjudicate the claims on appeal. In 
doing so, specifically consider whether a 
separate rating is warranted for cervical 
and lumbar spine disabilities, as well as 
whether a separate rating is warranted for 
radiculopathy. If the benefits sought on 
appeal are not granted in full, a 
Supplemental Statement of the Case (SSOC) 
should be issued and the Veteran provided 
an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


